814 P.2d 558 (1991)
108 Or.App. 230
In the matter of the Compensation of Duane L. JONES, Claimant.
Duane L. Jones, Petitioner,
v.
OREGON STATE CORRECTIONAL INSTITUTION and Inmate Injury Fund, Respondents.
88-10417; CA A64627.
Court of Appeals of Oregon.
July 24, 1991.
*559 Merrill Schneider, Portland, for petition.
No appearance contra.
Before BUTTLER, P.J., and ROSSMAN and De MUNIZ, JJ.
BUTTLER, Presiding Judge.
Claimant has filed a petition for review, which we treat as a motion for reconsideration, ORAP 9.15, of our May 15, 1991, decision. 107 Or. App. 78, 810 P.2d 1318 (1991). We allow the motion, withdraw our former opinion and reverse and remand the case to the Board. In that opinion, we held that ORS 656.386(1) provides no basis for an award of insurer-paid attorney fees to a claimant when the employer withdraws its denial of the claim after the claimant's request for hearing has been filed out but before the referee has decided the matter. On June 19, 1991, the Governor signed into law Senate Bill 540, which amends ORS 656.386(1) so that it now expressly provides for attorney fees under those circumstances.
The statute now provides that if "an attorney is instrumental in obtaining compensation for a claimant and a hearing by the referee is not held, a reasonable attorney fee shall be allowed." The amendment, which became effective on its passage, "applies to all claims for which an order relating to the issue on which attorney fees are sought has not become final on or before the effective date of this 1991 Act, regardless of the date of injury." SB 540, § 3.
Reconsideration allowed; former opinion withdrawn; reversed and remanded to the Workers' Compensation Board for award of attorney fees.